Citation Nr: 9907088	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  97-04 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1967 and from July 1969 to March 1972.  This matter comes to 
the Board of Veterans' Appeals (Board) on appeal from a 
December 1996 decision by the RO. 


REMAND

Diabetes Mellitus

The veteran contends that his diabetes mellitus had its 
onset in service.  Medical evidence in the file reflects a 
current diagnosis of diabetes mellitus, and records prepared 
by the service department indicate that a military physician 
diagnosed the veteran with "onset of diabetes" on December 
15, 1990, during a period of military service.  This 
evidence, taken together, is sufficient to establish that 
the veteran's claim is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table).  VA therefore has a duty 
to assist him in developing the facts pertinent to the 
claim.

In the context of a claim for service connection, the duty 
to assist includes the duty to provide the veteran with a 
thorough and contemporaneous medical examination, one that 
includes a medical opinion as to whether the claimed 
disability is in any way related to service.  Moore v. 
Derwinski, 1 Vet. App. 401, 405-06 (1991); Witherspoon v. 
Derwinski, 2 Vet. App. 4 (1991).  Because the veteran has 
not yet been afforded such an examination, a remand is 
required.

A remand is also required so that efforts may be undertaken 
to procure additional medical records pertinent to the 
veteran's claim.  During a hearing held at the RO in August 
1997, the veteran testified that he had received relevant 
treatment from a "Dr. Gallivan" (or "Galvin"), formerly 
of General Electric, and a "Dr. Morse."  He also indicated 
that he had been seen by care providers at "Mass Eye and 
Ear," and that he went to Salem Hospital every three months 
for diabetic follow-up.  Complete records from these care 
providers, however, are not in the file.  On remand, an 
effort should be made to obtain them so that the veteran's 
claim can be adjudicated on the basis of a complete 
evidentiary record.

An effort should also be made to obtain additional records 
from the veteran's private physician, Dr. Fallon.  In a 
February 1991 progress note, Dr. Fallon referred to 
treatment the veteran had undergone in the Army while in 
Savannah, Georgia, approximately one month earlier.  Dr. 
Fallon indicated in his notes that records of that in-
service treatment were "attached."  And in an August 1997 
letter, received at the RO in July 1998, Dr. Fallon again 
noted that he possessed copies of some of the veteran's 
service medical records.  On remand, the RO, after obtaining 
the necessary releases, should contact Dr. Fallon in an 
attempt to procure copies of any records he may possess 
which reflect treatment the veteran underwent in service.

The RO should also ask the veteran for any service medical 
records he may himself possess.  Although the RO has been 
unable to independently obtain medical records pertaining to 
the veteran's service prior to December 1980, a letter from 
the Deputy Inspector General (IG) of the U.S. Army, dated in 
June 1998, shows that the veteran contacted the 94th RSC IG's 
Office in March 1998 concerning his inability to obtain 
copies of service medical records "from 1965-1969 and from 
1971-1974."  The letter reflects that the records were 
successfully located by the AR-PERSCOM IG and, in light of 
the fact that some of those records were subsequently 
provided to the RO by the veteran as part of a July 1998 
submission, it appears that the records in question, or 
copies thereof, were furnished to the veteran.  On remand, 
the RO should ask the veteran for a complete set of the 
records provided him by the IG.  If the original records are 
not available from the veteran, the RO should contact the IG 
directly in an effort to obtain them.

On a related matter, the Board notes that the RO has made 
unsuccessful attempts to obtain records pertaining to the 
veteran's in-service examination and/or treatment on 
December 15, 1990, from the service department (ARPERCEN).  
It does not appear, however, that efforts have been made to 
procure the records directly from the veteran's former 
reserve unit (HHD, 94th ARCOM, HANSCOM AFB, MA).  This should 
be attempted on remand.  Also, as to the nature of the 
veteran's service in December 1990, the Board notes that it 
is unclear whether his service during that time was in the 
nature of active duty or active duty for training.  The 
veteran's orders for that period indicate that he was called 
to "annual training" for a period of 14 days, which is 
suggestive of active duty for training.  Other evidence of 
record, however, including an "Active Duty Report," dated 
in April 1998, indicates that the veteran entered onto 
active duty on December 12, 1990.  On remand, the RO should 
contact the service department for clarification.  38 C.F.R. 
§ 19.9 (1998).

PTSD

The veteran contends that he has PTSD as a result of severe 
stressors he experienced in service.  A VA examination 
report, dated in June 1996, reflects a diagnosis of PTSD and 
implies that PTSD is related to the veteran's reported in-
service stressors.  Under these circumstances, the Board 
finds that the claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Cohen v. Brown, 10 Vet. App. 128, 
136-37 (1997); Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).  
Consequently, VA has a duty to assist the veteran in 
developing the facts pertinent to the claim.

In an undated statement, apparently received at the RO in 
January 1996, the veteran described several stressful events 
he claimed to have experienced during his two tours of 
service in Vietnam:

	?  He reported that, when he initially 
arrived in Vietnam (in late August or early 
September 1966), the aircraft he was in was 
fired upon by snipers as it attempted to land 
in Qui Nohn;

	?  He reported that, soon after his arrival 
in Nha Trang (September 1966)-the 
Headquarters of the 14th Transportation 
Battalion, and the Higher Headquarters of the 
540th Transportation Company-he was assigned 
to a detail of filling sandbags.  He stated 
that, while on that detail, a young soldier, 
who was about to be shipped home, was 
electrocuted and fell upon him.  He claimed 
that the soldier was "still alive barely," 
that his hands were "black and burnt," and 
that "his bones were reduced to ashes";

	?  He reported that he had been assigned to 
AVEL Company North, at the back side of an 
airfield at Nha Trang, between January 1967 
and June 1967.  He said that the nearby 
airfield had been hit with rockets and 
mortars on a regular basis during that time;

	?  He reported that he had worked long days 
and nights on the flight line in Nha Trang, 
that he had experienced various health 
problems, including sore ears, hearing loss, 
facial swelling, and nervousness, and that he 
had lost more than 40 pounds;

	?  He reported that rocket and mortar attacks 
occurred on a regular basis between 
March/April 1971 and March 1972, when he was 
assigned to units in Pleiku; and

	?  He reported that he had worked on graves 
registration duty for the final 10 months of 
his second tour.

During a VA examination, conducted in June 1996, the veteran 
described additional in-service stressors:

	?  He reported that while on courier missions 
in slow-moving aircraft, the aircraft had 
been fired upon and "hit quite a lot";

	?  He reported watching aircraft drop napalm 
in "the hills opposite us" approximately one 
or two times per week; and

	?  He reported that he had been sitting in a 
bar in town when a boy, about five or six 
years of age, had come in with a satchel 
charge strapped to his back.  He stated that 
the boy had lifted his arms and that the 
charge had exploded.

In addition, during a hearing held at the RO in August 1997, 
the veteran reported that he had had guard duty every other 
day while stationed at Pleiku.  He also indicated in a June 
1998 statement that enemy rocket attacks had occurred at Nha 
Trang, during his assignment to the 2nd Signal Detachment, as 
early as November 1966.

A grant of service connection for PTSD "requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed inservice 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed inservice stressor."  38 C.F.R. § 3.304(f) (1998).  
Where it is determined that the veteran was engaged in 
combat with the enemy and the claimed stressors are related 
to such combat, the veteran's lay testimony regarding the 
claimed stressors is accepted as conclusive as to their 
actual existence absent clear and convincing evidence to the 
contrary.  Where, however, VA determines that the veteran 
did not engage in combat with the enemy, or that the veteran 
did engage in combat with the enemy but the claimed stressor 
is not related to such combat, the veteran's lay testimony, 
by itself, will not be enough to establish the occurrence of 
the alleged stressor.  Instead, the record must contain 
evidence which corroborates the veteran's testimony as to 
the occurrence of the claimed stressor.  See 38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) (1998); 
West v. Brown, 7 Vet. App. 70, 76 (1994).

As noted above, the veteran has been diagnosed with PTSD.  
It appears, however, that the VA examiner who rendered this 
diagnosis relied only upon the veteran's own uncorroborated 
account of what he experienced in service in arriving at her 
conclusions.  The record contains no evidence, independent 
of the veteran's own statements, that he was engaged in 
combat.  Moreover, at the time of the June 1996 VA 
examination, no response from the United States Army & Joint 
Services Environmental Support Group (ESG) (now referred to 
as the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR)), or other corroboration of stressors, 
had been received. 

Under the circumstances here presented, the Board finds that 
the duty to assist has not been completely fulfilled because 
the avenues available for corroborating the veteran's claim 
have not been fully explored.  When asked by the RO to 
conduct research to determine whether the claimed stressors 
could be verified, ESG responded, in part, that in order to 
provide further research concerning specific combat 
incidents and casualties, the veteran needed to provide more 
information relating to the claimed stressors.  In 
particular, ESG indicated that it needed "the most specific 
date possible, type and location of the incident, numbers 
and full names of casualties, unit designations to the 
company level, and other units involved."  The RO, however, 
did not specifically inform the veteran of ESG's request for 
additional information.  Nor did the RO forward to ESG the 
additional details provided by the veteran during his 
hearing in August 1997.  Consequently, a remand is required.  
See, e.g., Cohen, 10 Vet. App. at 149 (indicating that the 
duty to assist is not fulfilled if VA fails to afford the 
veteran a specific opportunity to respond to ESG's request 
for additional information).  On remand, the RO should ask 
the veteran for further information relating to the claimed 
stressors, should forward copies of his personnel records 
and the information he has provided to the USASCRUR for 
verification of the reported stressors, and should have him 
examined by a psychologist and a psychiatrist to determine 
whether he has PTSD which can be attributed to service.  
38 C.F.R. § 19.9 (1998).

As to the Board's requests for psychological and psychiatric 
examination, it is noted that in September 1995, when the 
veteran filed his claim for disability compensation for 
PTSD, VA regulations relating to mental disorders referenced 
the nomenclature contained in the third edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
III), published in 1980.  See 38 C.F.R. § 4.125 (1995).  
However, the DSM had been revised in 1987 (generally 
referred to as DSM-III-R), and again in 1994 (referred to as 
DSM-IV).  VA regulatory amendments that became effective on 
November 7, 1996, provide that DSM-IV will now be used to 
evaluate psychiatric claims, see Schedule for Rating 
Disabilities; Mental Disorders, 61 Fed. Reg. 52,695 (1996) 
(codified, in pertinent part, at 38 C.F.R. § 4.125).  But 
the PTSD provisions in VA's Manual M21-1, until very 
recently, referred to DSM-III-R.  Because the regulatory 
amendments in question became effective during the pendency 
of the veteran's appeal, and because a version of M21-1 in 
effect during that time referred to the diagnostic criteria 
contained in DSM-III-R, the veteran is entitled to have the 
more favorable of the criteria from DSM-III, DSM-III-R, or 
DSM-IV applied to his case.  See Cohen, 10 Vet. App. at 139-
42; Karnas v. Derwinski, 1 Vet. App. 308 (1990).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

	1.  The RO should ask the veteran to 
provide the RO with information 
regarding any evidence of current or 
past treatment for diabetes mellitus or 
PTSD that has not already been made part 
of the record, and should assist him in 
obtaining such evidence following the 
procedures set forth in 38 C.F.R. 
§ 3.159 (1998).  After obtaining the 
required releases, the RO should make an 
effort to obtain relevant records of 
treatment from "Dr. Gallivan" and the 
veteran's employer, General Electric; 
"Dr. Morse"; Salem Hospital; and "Mass 
Eye and Ear."  The RO should also 
contact Dr. Fallon in an effort to 
obtain copies any records he may possess 
which reflect treatment the veteran 
underwent in service.  Any additional 
materials received should be associated 
with the claims folder.

	2.  The RO should contact the veteran 
and ask him to provide any service 
medical records he may possess.  If 
original records for the periods June 
1964 to June 1967 and/or July 1969 to 
March 1972 are not available from the 
veteran, the RO should contact the 
service department, including the 94th 
RSC IG's office in an effort to obtain 
them.  The materials obtained should be 
associated with the claims folder.

	3.  The veteran should be contacted, 
through his representative, and asked to 
provide as much additional detail as 
possible regarding each of his claimed 
PTSD stressors, including dates, times, 
locations, units of assignment, names of 
others who were involved, and the 
specifics of each event experienced.  He 
should be notified that it would be 
helpful for him to obtain corroborating 
statements from other servicemen who 
witnessed the claimed events.  He should 
also be asked to provide as much detail 
as possible regarding the circumstances 
leading to his reported receipt of the 
Republic of Vietnam Gallantry Cross with 
Palm Unit Citation Badge, and should be 
asked to provide copies of any 
documentation he may have which reflects 
the circumstances under which this 
decoration was awarded.

	4.  The RO should request a complete 
copy of the veteran's service personnel 
file from the service department and 
should ask the service department to 
provide as much information as possible 
about him or his unit's having engaged 
in combat or having been subjected to 
any of the claimed events.  The RO 
should request that copies of all 
records pertinent to the veteran's 
claimed stressors, including relevant 
daily journals, operational reports-
lessons learned, combat operations after 
action reports, situation reports, unit 
and organizational histories, order of 
battle records,  United States Army-
Vietnam station lists, Military 
Assistance Command-Vietnam strength 
reports, morning reports, casualty 
records, and aircraft accident, incident 
and combat crash reports, be provided.  
The service department should 
specifically be asked to comment upon 
the veteran's reported receipt of the 
Republic of Vietnam Gallantry Cross with 
Palm Unit Citation Badge, the 
significance of that decoration, and the 
circumstances under which it was 
awarded.  The service department should 
also be asked to clarify whether the 
veteran served on active duty from 
December 12 to December 25, 1990, or 
whether his service during that time was 
in the nature of active duty for 
training or inactive duty training.  The 
information received should be 
associated with the claims folder.

	5.  The RO should send the information 
received from the service department, 
the information provided by the veteran, 
and a copy of this remand, to the 
USASCRUR for verification of the 
reported stressors.  The USASCRUR should 
be asked to say whether any additional 
information is required of the veteran 
to conduct its research and, if so, he 
should be asked to provide the 
additional information.

	6.  The RO should contact the veteran's 
former reserve unit (HHD, 94th ARCOM, 
HANSCOM AFB, MA) for the purpose of 
obtaining additional medical records 
pertaining to the veteran.  The 
materials received, if any, should be 
associated with the claims folder.

	7.  The RO should have the veteran 
examined by a psychologist.  The 
psychologist should examine the veteran 
and conduct psychological testing, with 
appropriate subscales, to determine 
whether the veteran has PTSD.  In so 
doing, the examiner should consider and 
apply the PTSD diagnostic provisions of 
DSM-III, DSM-III-R, and DSM-IV, 
whichever are most favorable to the 
veteran.

	8.  After the above development has been 
completed, the RO should have the 
veteran examined by a psychiatrist.  The 
psychiatrist should be asked to review 
the claims folder, a copy of this 
remand, and the results of psychological 
testing, and to examine the veteran and 
provide an opinion as to whether the 
veteran has symptomatology which meets 
the diagnostic criteria for PTSD.  
Consideration should be given to any 
evidence which supports the veteran's 
claims of in-service stressors, or the 
lack thereof.  The examiner should 
review the summary of claimed stressors 
set forth in this remand, as well as any 
additional information that has since 
been provided by the veteran, and should 
render an opinion, with respect to each 
alleged stressor, as to whether the 
stressor is of such nature and severity 
so as to reasonably result in PTSD.  In 
so doing, the examiner should discuss 
the relevant diagnostic provisions of 
DSM-III, DSM-III-R and DSM IV, applying 
those criteria which are most favorable 
to the veteran in each instance.
 
	9.  The RO should have the veteran 
examined for the purpose of determining 
whether his diabetes mellitus can be 
attributed to service.  The examiner 
should review the claims folder and a 
copy of this remand before examining the 
veteran and providing opinions as to 
each of the following questions:

	a.  Is it at least as likely as not that 
the veteran's diabetes mellitus had its 
onset during the veteran's period of 
service from December 12 to December 25, 
1990, or is it obvious that the onset of 
diabetes pre-existed that period of 
service?

	b.  If it is obvious that the onset of 
the veteran's diabetes pre-existed his 
period of service from December 12 to 
December 25, 1990, is it at least as 
likely as not that the disability itself 
increased in severity during that period 
of service, or is it more likely that 
the veteran's problems during that 
period represented a temporary worsening 
of symptoms only?

	c.  If it is obvious that the onset of 
the veteran's diabetes pre-existed his 
period of service from December 12 to 
December 25, 1990, and if it is at least 
as likely as not that the veteran's 
diabetes underwent an increase in 
severity during that time (as opposed to 
a temporary worsening of symptoms only), 
is it obvious that the increase was due 
to the natural progress of the disease, 
or can the increase be more likely 
attributed to events in service?

	d.  Is it at least as likely as not that 
the veteran's diabetes was caused by, or 
chronically or permanently worsened by, 
PTSD?

	10.  The RO should thereafter take 
adjudicatory action on the veteran's 
claims of entitlement to service 
connection for diabetes mellitus and 
PTSD.  If any benefit sought is denied, 
a supplemental statement of the case 
(SSOC) should be issued.  The SSOC 
should contain, among other things, a 
summary of the evidence received since 
the last SSOC was issued in October 
1997.  38 C.F.R. §§ 19.29, 19.31 (1998).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice.  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1998) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

- 13 -


